DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 February 2021 has been entered. Claims 1, 3-11, and 13-20 have been amended. Claims 2 and 12 have been cancelled. Claims 21 and 22 have been added.

Response to Arguments
Applicant’s arguments, see Remarks, filed 1 February 2021, with respect to the rejection(s) of claim(s) 1, 11, and 20 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kattil Cherian et al. (U.S. Patent Publication 2014/0173415) and Brown et al. (U.S. Patent Publication 2010/0088367).  The new rejection is detailed below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-11, and 13-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,075,506 in view of Kattil Cherian et al. (U.S. Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations.

Instant Application
Patent No. 10,075,506
Claims 1/11/20
An electronic device, comprising: 
a processor; 
a memory; and 
a program stored in the memory which, when executed by the processor, causes the electronic device to: 


receive, by a browser application, webpage content corresponding to a webpage address and comprising a script for acquiring a type of an operating system installed in the electronic device, 
load, by the browser application, the script, which causes the electronic device to: 
display the webpage content corresponding to the webpage address; 
acquire a type of operating system installed in the electronic device; and

transmit the type of operating system to a wireless network device; and 

receive, form the wireless network device, a download address to download an installation package of an application in response to the type of the operating system being transmitted to the wireless network device, wherein the application is compatible with the type of operating system installed in the electronic device.


A method for pushing an application program, applied to a wireless network device, the method comprising: 
receiving, by the wireless network device, a connection request sent by a terminal, for establishing a connection to the wireless network device; 

sending, by the wireless network device, a specified webpage address to the terminal when the wireless network device detects that a new version of the application program exists, wherein the specified webpage includes a running script for acquiring an operating system type of the terminal; 





receiving the operating system type sent by the terminal; and 

sending a push address for enabling the terminal to download the application program corresponding to the operating system type.


Independent claim 1 of Patent No. 10,075,506 and similarly independent claims 5 and 9 recite a method performed by a wireless network device that includes sending a specified webpage address to the terminal, wherein the specified webpage includes a running script for acquiring an operating system type of the terminal, receiving the operating system type sent by the terminal, and sending a push address for enabling the terminal to download the application program corresponding to the operating system type. Claim 1 and similarly claims 5 and 9 differ from claim 1 and similarly claims 11 and 20 herein in that the method is performed from the point of view of the terminal/electronic device and the electronic device performs the steps of receiving by the browser application receive, by a browser application, webpage content corresponding to a webpage address, load, by the browser application, the script, which causes the electronic device to: display the webpage content corresponding to the webpage address and acquire a type of operating system installed in the electronic device. 

receive, by a browser application, (i.e. web browser) webpage content corresponding to a webpage address ([0044], lines 18-24; [0045], lines 1-5) and comprising a script (i.e. HTML/JavaScript code for webpage including detection script) for acquiring a type (i.e. name and version) of an operating system installed in the electronic device, ([0044], lines 10-18; [0020], lines 1-12; [0018], lines 1-11)
load, by the browser application, the script, which causes the electronic device to: ([0017]) 
display the webpage content corresponding to the webpage address; ([0017])
acquire a type of operating system installed in the electronic device; and ([0018], lines 1-11)
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified Patent No. 10,075,506 to incorporate the teachings of Kattil Cherian to perform the necessary steps at the terminal. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11, and 13-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 11, and 20 recite “a script for acquiring a type of an operating system installed in the electronic device”, “acquire a type of operating system installed in the electronic device”, “transmit the type of operating system to a wireless network device”, and “in response to the type of operating system being transmitted to the wireless network device, wherein the application is compatible with the type of operating system installed in the electronic device”. The examiner is unable to identify in the instant application specification these limitations in regards to a type of operating system or a type operating system installed in the electronic device.  The specification details a type of system, (i.e. [0046]) but not a type of operating system. Further, there is no mention of a type of system installed in the electronic device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 8, 10, 11, 13, 14, 17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kattil Cherian et al. (U.S. Patent Publication 2014/0173415), hereinafter Kattil Cherian, in view of Brown et al. (U.S. Patent Publication 2010/0088367), hereinafter Brown.
Regarding claim 1, Kattil Cherian shows
An electronic device, comprising: (Fig. 1, 110/120/130; [0029]; i.e. user computer)
a processor; ([0035])
a memory; and ([0035])
a program stored in the memory which, when executed by the processor, causes the electronic device to: ([0035])
receive, by a browser application, (i.e. web browser) webpage content corresponding to a webpage address ([0044], lines 18-24; [0045], lines 1-5) and comprising a script (i.e. HTML/JavaScript code for webpage including detection script) for acquiring a type (i.e. name and version) of an operating system installed in the electronic device, ([0044], lines 10-18; [0020], lines 1-12; [0018], lines 1-11)
load, by the browser application, the script, which causes the electronic device to: ([0017]) 
display the webpage content corresponding to the webpage address; ([0017])
acquire a type of operating system installed in the electronic device; and ([0018], lines 1-11)
transmit the type of operating system to a wireless network device; (Fig. 1, 142; i.e. server) and ([0018], lines 14-26; [0016], lines 14-22)
However, Kattil Cherian fails to show
receive, form the wireless network device, a download address to download an installation package of an application in response to the type of the operating system being transmitted to the wireless network device, wherein the application is compatible with the type of operating system installed in the electronic device.
Brown shows
transmit the type of operating system to a wireless network device (Fig. 1, 34; i.e. RIM hosted server/application catalog server) ([0025], lines 10-12; [0026]; i.e. The device appends its device type and OS version to a URL request sent to the server.)
receive, from the wireless network device, a download address (i.e. URL of application binaries) to download an installation package of an application in response to the type of the operating system being transmitted to the wireless network device, wherein the application is compatible with the type of operating system installed in the electronic device. ([0024]; [0026]; [0038]; [0015]; i.e. The user device receives a list of applications appropriate for its device type/OS version. The list contains an address/URL in which to download the application binaries.)
Brown and Kattil Cherian are considered analogous art because they involve internet server and client interaction. Kattil Cherian shows that a user of a client device may receive webpages from a company server that provides items for download. ([0031]) The server is provided with the client device type when a webpage is refreshed or reloaded on the client device. Brown shows that such items may be applications to be downloaded and that the client device may check for updates to a list of applications appropriate for the client device. ([0026]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kattil Cherian to incorporate the teachings of Brown wherein receive, form the wireless network device, a download address to download an installation package of an application in response to the type of the operating system being transmitted to the wireless network device, wherein the application is compatible with the type of operating system installed in the electronic device. Doing so provides an enhanced approach for accessing and managing applications. (Brown: [0004])

Regarding claim 3, Kattil Cherian in view of Brown shows all of the features with respect to claim 1 as outlined above.  Kattil Cherian in view of Brown further shows
The electronic device of claim 1, wherein the script is a JavaScript.  (Kattil Cherian: [0017], lines 1-12; [0045], lines 1-5)


The electronic device of claim 3, wherein the program, when executed by the at least one processor, causes the electronic device to: 
provide an interface (i.e. “navigator” object) in the browser application for acquiring the type of the operation system installed in the electronic device. (Kattil Cherian: [0018], lines 1-11)

Regarding claim 6, Kattil Cherian in view of Brown shows all of the features with respect to claim 1 as outlined above.  Kattil Cherian in view of Brown further shows 
The electronic device of claim 1, wherein the script is preset in the webpage content.  (Kattil Cherian: [0044], lines 10-18; i.e. The webpage includes the detection script, thereby being preset in the webpage.) 

Regarding claim 8, Kattil Cherian in view of Brown shows all of the features with respect to claim 1 as outlined above.  Kattil Cherian in view of Brown further shows
The electronic device of claim 1, wherein the installation package is available in an application store. (Brown: Fig. 1, 33; i.e. application storage server) (Brown: [0038]; i.e. Pricing is available for application download. Thereby being provided by an application store.)

Regarding claim 10, Kattil Cherian in view of Brown shows all of the features with respect to claim 1 as outlined above.  Kattil Cherian in view of Brown further shows
The electronic device of claim 1, wherein the application is an entertaining application. (i.e. games) (Brown: [0004])



Regarding claim 13, this method claim comprises limitations substantially the same as those detailed in claim 3 above and is accordingly rejected on the same basis.

Regarding claim 14, this method claim comprises limitations substantially the same as those detailed in claim 4 above and is accordingly rejected on the same basis.

Regarding claim 17, this method claim comprises limitations substantially the same as those detailed in claim 8 above and is accordingly rejected on the same basis.

Regarding claim 19, this method claim comprises limitations substantially the same as those detailed in claim 10 above and is accordingly rejected on the same basis.

Regarding claim 20, this medium claim comprises limitations substantially the same as those detailed in claim 1 above and is accordingly rejected on the same basis.

Regarding claim 21, this medium claim comprises limitations substantially the same as those detailed in claim 3 above and is accordingly rejected on the same basis.

Regarding claim 22, this medium claim comprises limitations substantially the same as those detailed in claim 4 above and is accordingly rejected on the same basis.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kattil Cherian in view of Brown as applied above, and further in view of Birk Olsen et al. (U.S. Patent Publication 2007/0106984), hereinafter Birk Olsen.
Regarding claim 5, Kattil Cherian in view of Brown shows all of the features with respect to claim 4 as outlined above.  However, Kattil Cherian in view of Brown fails to show
The electronic device of claim 4, wherein the program, when executed by the processor, causes the electronic device to: 
determine that the application is already installed in the electronic device after the application has been downloaded; and 
cause a notification message indicating that the application has already been installed to be displayed.
Birk Olsen shows
determine that the application is already installed in the electronic device after the application has been downloaded; and ([0002]; [0015], lines 12-19; [0020], lines 1-11; i.e. The application suite installer determines whether an application is already installed in the computer system.  The application would have to have been downloaded prior to being installed.  Therefore, the determination is made after downloading the application.) 
cause a notification message indicating that the application has already been installed to be displayed. ([0020], lines 12-19; i.e. The grayed out application in the displayed list is a notification that the application has already been installed.)
Birk Olsen and Kattil Cherian in view of Brown are considered analogous art because they involve installation of applications on a client device.  Kattil Cherian in view of Brown shows providing a list of available applications based on the operating system of the client device.  Birk Olsen shows that a user may be provided in the list a notification that the application is already installed on the client 

Regarding claim 15, this method claim comprises limitations substantially the same as those detailed in claim 5 above and is accordingly rejected on the same basis.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kattil Cherian in view of Brown as applied above, and further in view of Cohen et al. (U.S. Patent Publication 2014/0172911), hereinafter Cohen.
Regarding claim 7, Kattil Cherian in view of Brown shows all of the features with respect to claim 1 as outlined above.  However, Kattil Cherian in view of Brown fails to show
The electronic device of claim 1, wherein the program, when executed by the processor, causes the electronic device to
display a download webpage corresponding to the download address, and wherein the download webpage comprises an icon and a description of the application. 
Cohen shows
display a download webpage (i.e. descriptive information of the native application) corresponding to the download address, (i.e. alert link within website) ([0050]; [0053]; [0054]; [0030], wherein the download webpage comprises an icon and a description of the application. ([0031])
Cohen and Kattil Cherian in view of Brown are considered analogous art because they involve downloading of applications. Brown shows that the client device may display a list applications including URLs for the detailed application information and application binaries. ([0038]) Cohen shows that a single URL may direct the client to a web page with more information about the application and a selectable option to download and install the application.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kattil Cherian in view of Brown to incorporate the teachings of Cohen wherein display a download webpage corresponding to the download address, wherein the download webpage comprises an icon and a description of the application.  Doing so provides an improved user experience to web applications. (Cohen: [0023-0024])

Regarding claim 16, this method claim comprises limitations substantially the same as those detailed in claim 7 above and is accordingly rejected on the same basis.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kattil Cherian in view of Brown as applied above, and further in view of Vilinskis et al. (U.S. Patent Publication 2016/0057989), hereinafter Vilinskis.
Regarding claim 9, Kattil Cherian in view of Brown shows all of the features with respect to claim 1 as outlined above.  However, Kattil Cherian in view of Brown fails to show  
The electronic device of claim 8, wherein a provider of the application store is same as a provider of the first operating system. 

wherein a provider (i.e. Apple) of the application store (i.e. AppleAppStore) is same as a provider of the first operating system. (i.e. iOS) ([0070])
Vilinskis and Kattil Cherian in view of Brown are considered analogous art because they involve downloading applications.  Brown shows that the application store may be provided by a carrier. Vilinskis shows that the providers of the application stores are the same as the providers of the operating systems.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kattil Cherian in view of Brown to incorporate the teachings of Vilinskis wherein a provider of the application store is same as a provider of the first operating system.  Doing so provides that the client be provided an application that works appropriately on the device.

Regarding claim 18, this method claim comprises limitations substantially the same as those detailed in claim 9 above and is accordingly rejected on the same basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vechey et al. (U.S. Patent Publication 2008/0242284) – identifying applications available for a device based on type of device
Himmel (U.S. Patent No. 6,167,441) – customizing content for a device based on capabilities of the device
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451